Opinion issued March 11, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00049-CV
                             ———————————
                   IN RE JAMES GATEWOOD JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, James Gatewood Jr., has filed a petition for writ of mandamus,

challenging the trial court’s order denying his request for a temporary restraining

order and for motion to reconsider.1         Relator also seeks a stay of eviction

proceedings.


1
      The underlying case is James Gatewood Jr. v. Karen Gatewood Artigue,
      Individually and in her capacity as Independent Executor of the Estate of Ollie Mae
      Williams-Gatewood, cause number 2020-60683, pending in the 129th District Court
      of Harris County, Texas. The presiding judge of the 129th District is the Honorable
      We deny the petition. See TEX. R. APP. P. 52.8, 52.3(k); Walker v. Packer,

827 S.W.2d 833, 837 (Tex. 1992) (relator must provide record sufficient to establish

his right to mandamus relief). Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




      Michael Gomez, but this proceeding challenges a ruling by the Honorable Dedra
      Davis sitting in ancillary court for the Honorable Michael Gomez only as to this
      ruling.
                                          2